          Case 3:19-cv-00515-JWD-RLB                    Document 46          04/12/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


LINDA V. CAILLET
                                                                        CIVIL ACTION
VERSUS
                                                                        NO. 19-515-JWD-RLB
DANIEL NEWMAN, ET AL.
                                                    OPINION

         After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.43) dated February 5, 2021, to which a response to Magistrate's

Report and Recommendations was filed by Daniel Newman (Doc. 44),

         IT IS ORDERED that the Request for Oral Argument (Doc. 41) filed by Defendants is

DENIED.

         IT IS FURTHER ORDERED that the Motion to Vacate Arbitration Award (Doc. 1) filed

by Plaintiff, Linda Caillet, is DENIED.

         IT IS FURTHER ORDERED that the Motion to Confirm Arbitration Award (Doc. 26)

filed by Defendant, Daniel Newman, is DENIED and this matter shall be closed.1

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on April 12, 2021.

                                                        S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA


1 Defendant acknowledges that the Magistrate Judge’s analysis about the FINRA waiver was correct and that
Defendant inadvertently failed to file this document (Doc. 44-1), despite it being dated August 13, 2020, (Doc. 44 at
2.) The Court finds that, if Defendant wants to confirm the arbitration award, he can file another suit to do so. This
will allow the FINRA waiver issue to be addressed properly in due course.
